Citation Nr: 1809858	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2016 for the award t of a separate 10 percent rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease.  

2.  Entitlement to a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease, prior to November 8, 2011.

3.  Entitlement to a rating in excess of 20 percent for  L5-S1 degenerative disc/joint disease,  from November 8, 2011.


WITNESSES AT HEARINGS ON APPEAL

Appellant and W. M.



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease.  The Veteran filed a notice of disagreement (NOD) in May 2007.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008. 

In January 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In December 2010, the Veteran and his friend testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In April 2011, the Board remanded the increased rating claim for further action, to include additional development of the evidence, the claim for higher disability rating of his service-connected low back disabilities.

After accomplishing further action,  in a December 2011 rating decision, the agency of original jurisdiction (AOJ) increased the disability rating for L5-S1 degenerative disc/joint disease, assigning a 20 percent rating, effective November 8, 2011.  However,, inasmuch as higher ratings for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher low back rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 2012, the RO returned the matter regarding higher rating for L5-S1 degenerative disc/joint disease to the Board for further appellate consideration. 

In May 2012, the Board again remanded the increased rating claim for L5-S1 degenerative disc/joint disease for further development.  After accomplishing further development, the AOJ continued to deny the  claim (as reflected in the May 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal to the Board of Veterans' Appeals (Board) also arose from an April 2016 rating decision in which the RO granted service connection for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease with an evaluation of 10 percent, effective March 15, 2016.  The Veteran filed a notice of disagreement (NOD) with the effective date assigned by the RO for the grant of service connection for right lower extremity radiculopathy in May 2016.  The RO issued a statement of the case (SOC) in June 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2016. 

In September 2017, the Veteran testified during  second Board  hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.

As for the matter of representation, the Board points out that the Veteran was previously represented by attorney William Boyle, as reflected by a October 2008 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  The Veteran changed his attorney representation to attorney StanleyWrobel, as reflected in the November 2010 VA Form 21-22a.  In September 2017, both the Veteran and his attorney revoked this representation (see September 2017 statements from the Veteran and attorney Stanley Wrobel).  There is no evidence that the Veteran has appointed any other organization or individual as his representative.  Hence, he is now recognized as proceeding pro se (unrepresented) in this appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

The Board's decision addressing the claim for an effective date prior to March 15, 2016 for the award  of a separate 10 percent rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease is set forth below .  The remaining claims on appeal  are  addressed in the remand following the order; these matters are again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The s March 15, 2016, VA examination  is the first evidence confirming a diagnosis of a neurological abnormality in the right lower extremity associated with service-connected related to L5-S1 degenerative disc/joint disease.


CONCLUSION OF LAW

The claim for an effective date prior to March 15, 2016 for the award  of a separate 10 percent rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease are not met.  . 38 U.S.C.. §§ 5107, 5110 (2012);  38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

The appeal for an earlier effective for the award of a separate 10 percent rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease arose from the Veteran's disagreement with the effective date assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, reports of VA examinations, and VA medical opinions.  Also of record and considered in connection with the appeal are the transcripts of the December 2010 and September 2017 Board hearings, along with various written statements submitted by the Veteran and his prior attorney, on his behalf.  The Board finds that no further development on the claim herein decided, prior to appellate consideration, is required.

Notably, during the  most recent, September 2017 Board hearing, , the Veteran appeared and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the earlier effective date issue on appeal and with respect to this issue, information was elicited  as to the Veteran's beliefs as to why an earlier effective date is warranted for the award of service connection for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease.  
.  while the  undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claim herein decided,  on these facts, such omission was harmless.  The Veteran did not identify, and the evidence of record does not otherwise reflect, any outstanding, existing evidence that could support the award of an earlier effective date. Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks an effective dates earlier than March 15, 2016 for the award of a separate 10 percent disability rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease.  

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  In this case, the Veteran filed an increased rating claim for his service-connected back disability in July 2006.  Note (1) of the General Rating Formula for Disease and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  The grant of a separate 10 percent disability for radiculopathy of the right lower extremity was based on the application of this VA regulation and therefore, it is considered part of the Veteran's increased rating claim for his service-connected back disability.  As the original increased rating claim for a low back disability was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under prior regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2017).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Here, the Veteran seeks an earlier effective date prior to March 15, 2016 for the award of the separate 10 percent rating for right lower extremity radiculopathy.  He asserts that the effective date of the assigned rating of 10 percent for right lower extremity radiculopathy should  reflect the earlier date of November 2011.  See May 2016 notice of disagreement.  He further contends that the radiology report dated in April 1999 shows degenerative disc disorder at L5-S1.  

A review of the record shows that the RO received the Veteran's original service connection claim for a low back disorder on September 22, 1998.  In the June 2001 rating decision, the RO, inter alia, granted service connection for a low back disability and assigned a 10 percent rating, effective September 22, 1998.  The Veteran did not appeal the assigned disability rating within one year of the rating decision.  The Veteran did not submit any correspondence or evidence indicating an increase in the Veteran's low back disability from the June 2001 rating decision to July 18, 2006.  On July 18, 2006, the RO received the Veteran's claim for an increased rating for his service-connected back disability.  In the April 2007 rating decision, the RO, inter alia, continued the 10 percent disability rating for L5-S1 degenerative disc/joint disease.  The Veteran appealed this decision in a May 2007 notice of disagreement.  The Veteran's increased rating claim was continuously adjudicated thereafter, including in the April 2016 rating decision, in which the RO awarded a separate 10 percent rating for radiculopathy in the right lower extremity as secondary to the low back disability, effective from March 15, 2016.  Thus, the separate rating was awarded during the pendency of the Veteran's appeal for an increased rating for his back disability. 

As the separate 10 percent rating for right lower extremity radiculopathy was awarded as part of the Veteran's increased rating claim for his service-connected back disability, the earliest possible effective date for the award  of the separate 10 percent disability rating for radiculopathy of the right lower extremity is July 18, 2005.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(2)  (If, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof).  

As regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2014); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). 

Pertinent to this case, the Board acknowledges that the Veteran's increased rating claim for his low back disability was received on July 18 2006.  Although the Veteran complained of radiating pain in his right lower extremities prior to March 15, 2016, the objective medical evidence of record does not demonstrate neurological involvement in the right lower extremity until the March 15, 2016 VA examination.  See VA examination reports dated in June 2008, October 2011, and March 2016. 

VA treatment records associated with the claims file show that the Veteran was not diagnosed with radiculopathy or sciatica of the right lower extremity caused by or related to the Veteran's service-connected back disorder at any time prior to the March 15, 2016 VA examination.  The report of a April 1999 VA examination reflects the  Veteran's report that he sometimes experienced sciatica-like pain on the right side, but at the time of the examination he had no complaints.  The pain would sometimes start on the right buttocks.  The VA examiner did not provide a diagnosis of a neurological disability related to the Veteran's service-connected low back disability.  The October 2006 VA spine examination revealed that the neurological evaluation was normal.  The June 2008 VA examination report shows that the Veteran reported that sometimes he experiences radiation of pain down the right leg.  He denied numbness, tingling, or weakness of the extremity.  The neurological evaluation was normal.  The Veteran was diagnosed with lumbar spine degenerative joint disease.  He was not diagnosed with a neurological disorder of the right lower extremity to include sciatica or radiculopathy related to his service-connected back disability.  During the October 2011 VA spine and peripheral nerves examination, the Veteran denied experiencing paresthesias or radicular pain at the time of the examination.  The neurological examination of the right lower extremity was normal.  The October 2011 VA examiner diagnosed the Veteran with chronic lumbar pain secondary to osteoarthritis and degenerative disc disease without radiculopathy.  He provided the opinion that the Veteran had no neurological deficit on this examination related to his lumbar disc disease.  

The  March 2016 VA examination report reflects that  the Veteran reported that onset of his symptoms of the right lower extremity began in May 1970 when he woke up with back pain.  He had pain in his buttocks and down the back of his leg into his feet.  The Veteran asserted that this condition has become worse.  The Veteran indicated that he experienced moderate constant pain, moderate paresthesias, and moderate numbness in the right lower extremity.  Muscle strength testing was normal with no evidence of muscle atrophy.  Reflex examination was normal.  The sensory examination revealed a decrease in the right thigh or knee; however, the other portions of the sensory examination were normal.  There was no evidence of trophic changes.  The March 2016 VA examiner determined that the Veteran had mild incomplete paralysis of the right sciatic nerve.  The VA examiner provided a diagnosis of right lower extremity radiculopathy and determined that the date of diagnosis was in 2016.  The VA examiner provided the medical opinion that the Veteran right lower extremity radiculopathy is related to the Veteran's degenerative disc disease of the lumbar spine.  In light of the foregoing and based on the evidence of record, the first objective medical evidence of any neurological abnormality of  the right lower extremity  manifested by decreased sensation was in the March 2016 VA examination and the March 2016 VA examination report shows that the Veteran was diagnosed with radiculopathy of the right lower extremity based, in part, on those findings.  

The Board acknowledges that the Veteran asserts that his lumbar spine disability included radiculopathy in his right lower extremity since 1999.  See September 2017 Hearing Transcript at 14.  The Veteran is certainly competent, as a layperson, to report his own symptoms and the onset of those symptoms.  However, in this case, the complex medical matter with respect to whether those symptoms constitute a diagnosis of right lower extremity radiculopathy etiologically related to his service-connected back disability-all fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the Veteran in this case is not shown to possess such knowledge, or to have such medical training and experience, his assertions in this regard are not competent.

The objective medical evidence of record does not demonstrate radiculopathy in the right lower extremity until the March 15, 2016 VA examination, the date the RO has assigned as the  effective date for the award of a separate 10 percent rating.  Accordingly, the Board finds that March 15, 2016 is the date on which it was first factually ascertainable that the Veteran met the requirements for the benefit sought.  An effective date earlier than March 15, 2016 for the award of the separate award for radiculopathy in the right lower extremity must be denied, because the record does not show that there was a diagnosis based on objective findings prior to March 15, 2016.  See 38 C.F.R. § 3.400.

The applicable law and regulations on the assignment of effective dates are binding in determining the outcome of this matter.  See 38 U.S.C.A. § 7104(c) (West 2014).  Here, based on a review of the evidence the Board finds that the assigned effective date for the separate 10 percent rating for right lower extremity radiculopathy prior to March 15, 2016 is not warranted and the Veteran's claim must be denied.  See 38 C.F.R. §§ 3.114(a), 3.400(p).

ORDER

The claim for  an effective date prior to March 15, 2016 for the grant of a separate 10 percent rating for right lower extremity radiculopathy associated with L5-S1 degenerative disc/joint disease is denied.  


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In this regard, the Board remanded the Veteran's increased rating claims for L5-S1 degenerative disc/joint disease in April 2011 and May 2012 for further VA examination to determine the current severity of the Veteran's lumbar spine disability.  The Board specifically requested in the April 2011 remand request that if pain on motion was observed, the examiner should indicate the point at which pain begins.  In May 2012, the Board remanded the claims again as the November 2011 VA examination report did not include findings as to the point at which pain begins on range of mtoin testing; whether there is objective evidence of weakness, excess fatigability, and/or incoordination; or the examiner's assessment regarding whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or other particular symptoms during flare-ups and/or with repeated use.  The Veteran underwent a VA examination in March 2016.  The VA examination report documented that initial range of motion measurements were all normal; however, range of motion exhibited pain on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examination report did not document at which point pain began on range of motion testing as requested in the April 2011 and May 2012 Board remands.  In light of the foregoing, the Veteran should be afforded another VA examination to evaluate the severity of his L5-S1 degenerative disc/joint disease.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claim for higher initial ratings.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examinations-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination in connection with the claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records from the Fayetteville VA Health Care System dated since April 1, 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.§ 5103(b) (2012); ; but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA,  See 38 U.S.C. §§ 5103, 5103A  (2012) ; 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining laims on appeal.  Adjudication of each claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time based on the facts found-is appropriate. 

Accordingly, this matter of is hereby  REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Fayetteville VA Health Care System dated since April 1, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his service-connected back disability by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

Also, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent medical facility. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).


6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clams on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include,  consideration of whether any, or any further, staged rating of the disability is appropriate).. 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 
 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


